Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered July 29, 2005 in a personal injury action. The order denied defendants’ motion to set aside the verdict and grant a new trial or, in the alternative, for a collateral source hearing.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Kehoe, J.E, Gorski, Martoche, Smith and Pine, JJ.